DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This application is in response to the filing on October 17th, 2018. Claim(s) 1-20 are pending and are examined below. 
Election/Restrictions
No restriction requirement is being made at this time due to “two or more”/”plurality” encompassing “one or more”.  In other words, claiming at least TWO ultrasonic transducers is merely narrower (species) than saying at least ONE (genus), and thus a search for the narrower species presents no search burden because if found, prior art applying to the species may also be utilized against the genus. However, if during further prosecution the Applicant were to amend the claims in a manner to eliminate the “at least” prior to “one”, then “two or more”/”plurality” would no longer encompass “one”, thus creating two restrictable inventions that would have a search burden (and further, the claims using “one” would be treated as withdrawn due to “election by original presentation”).
Claim Interpretation
	Firstly, the term “closure member” in claims 1, 2, 8, 12, and 20 is interpreted under broadest reasonable interpretation (BRI) as a member moving between the open and close positions. Paragraph [0039] describes examples of vehicle closure members like a vehicle hatchback (“…other closure members such as power doors, power trunks and power sliding doors…”). Secondly, reference character 25 has been used to designate reflected waves (Paragraph [0050]), echoes (Paragraphs [0040]-[0041], [0050]-[0052], [0065]-[0066]), and reflections (Paragraph [0056]). The terms reflected waves, echoes, and reflections each refer to the same concept (synonyms). Thirdly, reference character 27 has been used to designate ground (Paragraphs [0041]-[0042], [0051]-[0052], [0054], [0056]), uneven surface (Paragraph [0056]), and terrain (Paragraph [0057]). However, a terrain is used to describe a ground and may refer to an uneven surface. Therefore, the examiner interprets reference character 27 to mean an uneven terrain/ground/surface. Fourthly, the term “vehicle controller” is being interpreted under BRI to mean a controller that controls any part of the vehicle such as a power closure member actuation system (Paragraph [0055]) or a  keyless entry system of the vehicle (Paragraph [0061]).
Drawings
The drawings are also objected to because
Paragraph [0041] specifies a perimeter 19 which is not disclosed in the drawings. Perimeter is described in Claim 20 (“ultrasonic bursts towards a ground surface about a perimeter of the vehicle”) as referring to the outer edges of the vehicle. Therefore, under the assumption that this perimeter is a critical component of the invention, the drawings would thus need to include a perimeter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0057]: Should be “one ultrasonic transducer” instead of “one ultrasonic transducers”
Appropriate correction is required.
Claim Objections
Claims 6-8 and 20 are objected to because of the following informalities: 
In Claim 6, the limitation “the at least one ultrasonic transducer includes a plurality of ultrasonic transducers” is recited. However, as this claim is dependent on Claim 4 which is dependent on Claim 2, the limitation is recited more than once since claim 2 recites “at least one ultrasonic transducer includes a plurality of ultrasonic transducers”. This appears to be an inadvertently added duplicate limitation.
In Claim 7, “one inhibit signals” should be “one inhibit signal”
In Claim 8, this claim utilizes the term “stable ringing state” which appears to be merely an inadvertent typo, as the specification does not use this term and instead uses the term “stable non-ringing state” as specified in Paragraph [0051]and in Paragraph [0006]. For purposes of compact prosecution, the examiner is thus interpreting the use of “stable ringing state” to be “stable non-ringing state”. 
In Claim 20, “two ultrasonic driver” should be “two ultrasonic drivers”
Appropriate correction (or clarification on the record by the Applicant) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon “the at least one ultrasonic transducer” in Claims 1, 5, 7-16, and 18-19. In these particular claims, “one or more” or “at least one” includes the ability to have at minimum one ultrasonic transducer, whereas alternatively, independent Claim 20 for example, instead specifies “at least two ultrasonic transducers” are to be provided in the vehicle body, and claims 2-4, 6, and 17 each elaborate “the at least one ultrasonic transducer includes a plurality of ultrasonic transducers” which modifies the offending claims to change the minimum number of ultrasonic transducers to be two or more. The specification clearly describes the advantageous nature of setting the minimum number of transducers to be two or more (add citations), and thus Examiner is interpreting the best mode of invention to have two or more (and specifically removing the possibility of only having one) of these transducers. As such, claims 1, 5, 7-16, and 18 specifically allow for one versus two or more, and thus they are rejected for lacking best mode. As for Claim 19, while this claim possibly requires more than one ultrasonic transducer (“sequentially operating the plurality of ultrasonic transducers”), the phrase lacks proper antecedent basis as Claims 12 and 15, in which Claim 19 is dependent upon, do not ever mention “a plurality of ultrasonic transducers”, and so it is not definite as to whether the word “plurality” in this phrase was instead intended to be “the at least one” in Claim 19. For purposes of compact prosecution, Examiner is interpreting “the plurality of ultrasonic transducers” in Claim 19 as if it was “the at least one ultrasonic transducers”, thus also making Claim 19 rejected for lacking best mode. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are rejected for the following reasons:
Firstly, claim 11 recites the limitation "vehicle state change signal" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. The term “vehicle state change signal” is not recited in independent Claim 1. Instead, “vehicle state change signal” is recited in dependent claim 5.  It is not clear whether the applicant (a) truly intended the claim to be dependent on independent Claim 1 (and inadvertently forgot to include the missing wherein statement that would introduce "a vehicle state change signal"), or (b) if the applicant meant to have it instead be dependent on claim 5 (and just inadvertently made the dependency on claim 1 instead). Claim 11 further explains the “vehicle state change signal” to be “representative of a vehicle state change selected from the group consisting of: a change in vehicle state from a drive state to a parked state, a change in vehicle state from a moving state to a stopped state, or a change in vehicle state from a moving state above a threshold speed to below a vehicle threshold speed” and “an expiry of a sleep timer”. For purposes of compact prosecution, the examiner interprets the “vehicle state change signal” to be (b) as Claim 5 introduces the operation signal to include a “vehicle state change signal”, though it is possible that the applicant meant (a) as the “vehicle state change signal” in claim 5 could be introduced in Claim 1 with a wherein clause after the introduction of “a plurality of operational signals” which is discussed in Claim 1 and further elaborated in Claim 5.
Secondly, claim 15 recites “at least one ultrasonic transducer” in Line 2. The limitation doesn’t start with “the” nor is it followed by “of the at least one ultrasonic transducer”, so it’s not clear if this is meant to be the same as the “at least one ultrasonic transducer” from dependent Claim 12 (and if so, it should be either “the at least one ultrasonic transducer” or “at least one ultrasonic transducer of the at least one ultrasonic transducer”) or if it’s meant to be at least one “different” transducer (and if so, it should be clearly differentiated from the other previously mentioned transducer/-s).  Also, any subsequent use of “the at least one ultrasonic transducer” becomes ambiguous as well because it’s not clear as to which element it’s “the” is  referring to (in the case that the “at least one ultrasonic transducer” in Claim 15 is different from the “at least one ultrasonic transducer” in Claim 12). For purposes of compact prosecution, the examiner interprets “at least one ultrasonic transducer” to mean the same transducer as the one mentioned in Claim 12 (i.e. as though it starts with a “the”).
Thirdly, claim 19 recites the limitation "the plurality of ultrasonic transducers" in Line 3.  As stated above with regards to the best mode rejection against this claim, there is insufficient antecedent basis for this limitation in the claim. As claim 19 is dependent on claim 15, which is dependent on claim 12, the limitation “the plurality of ultrasonic transducers” is considered indefinite because neither claim 15 nor claim 12 ever mention “a plurality of ultrasonic transducers”, so it may be a mistake wherein it was meant to instead be “the at least one ultrasonic transducer” (and thus fails to require the best mode of at least two), or it may be a mistake wherein it was meant to first state that the at least one ultrasonic transducer includes a plurality of ultrasonic transducers (similar to original claim 2), which would then remove the antecedent basis issue for “the plurality of ultrasonic transducers” (and thus would not fail to require the best mode of at least two). For purposes of compact prosecution, the examiner interprets “the plurality of ultrasonic transducers” to mean the same “at least one ultrasonic transducer” as provided in Claims 12 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being obvious over Fuchs et. al. (US 20130131917 A1), herein Fuchs, in view of Breed et. al. (US 20090066065 A1), herein Breed.
As to Claim 1, Fuchs discloses
An ultrasonic object detection system (Paragraph [0002]: electrical system is an object detection system, which would become an ultrasonic object detection system following the modification using Breed as explained in the obviousness discussion below) for a motor vehicle (Fig. 1: vehicle) including a vehicle body (Fig. 1: rear bumper 18) and a closure member (Paragraph [0028]: “rear hatch”) attached to the vehicle body, the system comprising:
at least one ultrasonic transducer (Paragraph [0032]: proximity sensors, which would become ultrasonic transducers following the modification using Breed as explained in the obviousness discussion below) attached to the vehicle body (Paragraph [0032]: “in or on a rear fairing portion, particularly the rear bumper”) for selectively outputting a plurality of ultrasonic bursts and receiving a plurality of the ultrasonic echoes (Paragraph [0032]: as would be inherent based on the proximity sensors of Fuchs being modified to be ultrasonic transducers as taught by Breed, as a plurality ultrasonic transducers are known to selectively output a plurality of ultrasonic bursts and receive a plurality of ultrasonic echoes);
an electronic control unit (Abstract: “sensor controller digitizes sensor signals into sensor measured values.” The sensor controller is a type of ECU.) including at least one ultrasonic driver electrically coupled to the at least one ultrasonic transducer (Paragraph [0041] and Fig. 1: sensor controller 4; the sensor controller is the ECU and inherently requires a driver as the software behind the functioning of the controller hardware; further, the ECU driver and the associated proximity sensors would be equated to an at least one ultrasonic driver and the at least one ultrasonic sensor, respectively, following the modification using Breed as explained in the obviousness discussion below) and in communication with at least one vehicle controller (Paragraphs [0054] and [0057] and Fig. 1: control unit 11, radio key 13, fine evaluation 9) and configured to:
receive a plurality of operational signals (at least some of the operation signals being signals involved in the authentication dialog per Paragraph [0057]: “The above waking of the control unit 11 initiates an, in particular radio-based, authentication dialog with a radio key 13 belonging to the user, with, in this case and preferably following a successful authentication dialog, a hatch 14, in this case the rear hatch 14 of the motor vehicle, being opened by a motor.” This implies that the control unit 11 receives operational signals from the radio key 13 in order to know when to wake up, and further, that the motor inherently receives operational signals from the control unit 11 in order to know when to open hatch 14.) from the at least one vehicle controller (Paragraph [0057] and Fig. 1: control unit 11, radio key 13, etc.),
detect an activation gesture made by a user with the at least one ultrasonic transducer (Paragraph [0032]: “operator control event is defined as a foot movement by the user”; following the modification to convert the proximity sensors to ultrasonic transducers using Breed as discussed below),
transmit an activation signal to the at least one vehicle controller in response to detecting the activation gesture made by the user for operating the closure member (Paragraph [0057]: “It is conceivable for the opening of the rear hatch 14 by motor to have to be preceded by the detection of a further operator control event by the sensor arrangement 1”, Paragraph [0068] “the operator control event is a foot movement by the user, as already mentioned, with the sensor arrangement 1 having at least two, in this case precisely two, sensor elements 2, 3 in the form of proximity sensors which, as shown in FIG. 1, are arranged in or on a rear fairing part 18, in this case and preferably the rear bumper 18, of the motor vehicle”).
 Since Fuchs discloses use of proximity sensors instead of ultrasonic sensors, Fuchs remains silent regarding the specific functions of at least one ultrasonic transducer. However, Breed teaches these transducers (Fig. 7: transducers 6, 8, and 10, Paragraph [0140]: “burst of ultrasonic waves at about 50 kilohertz is emitted by the transmitter/receiver and then the echo, or reflected signal, is detected by the same or different device”), and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the proximity sensors of Fuchs to specifically be ultrasonic transducers, as taught by Breed, in order to determine the presence of objects. While Breed uses ultrasonic transducers to detect occupants inside the vehicle, Fuchs would use the ultrasonic sensors in the exterior of the vehicle to detect distance to the ground surface and/or to an intervening user-based gesture meant to be detected as an operator control event as described in Fuchs.
As to Claim 2, Fuchs as modified by Breed renders obvious
The system as set forth in claim 1, and Fuchs further discloses
wherein the closure member is a liftgate and the at least one ultrasonic transducer includes a plurality of ultrasonic transducers attached to a rear bumper of the vehicle body (Paragraph [0032]: “the sensor arrangement has at least two sensor elements…which are arranged in or on a rear fairing portion, particularly the rear bumper, of a motor vehicle…”; also see modification using Breed as discussed in the rejection of independent Claim 1, based on Breed teaching the use of a plurality of transducers rather than just one). 
As to Claim 3, Fuchs as modified by Breed renders obvious
The system as set forth in claim 2, and Breed further teaches
wherein the electronic control unit is further configured to sequentially operate each of the plurality of ultrasonic transducers as a transmitter of the plurality of ultrasonic bursts and a receiver of the plurality of ultrasonic echoes (Paragraph [0077]: “In an ultrasonic embodiment, transducer 8 can be used as a transmitter and transducers 6 and 10 can be used as receivers. Other combinations can be used such as where all transducers are transceivers (transmitters and receivers)”, and “processor 20, which is coupled to the transducers 6, 8, 10”. Paragraph [0101]: “computer memory which is part of each monitoring system processor 20.”).
It should be noted that based on the already stated modification to Fuchs’s proximity sensors with Breed’s transducers, it is implied that the sensor controller disclosed by Fuchs is also being modified by “the processor containing computer memory coupled to the transducers” as taught in Breed, as the limitation is merely elaborating on the ultrasonic transducers stated in Claim 1. Therefore, the applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claim 1 above, which will not be repeated for the sake of brevity.
As to Claim 4, Fuchs as modified by Breed renders obvious 
The system as set forth in claim 2, and Breed further teaches
wherein the electronic control unit is configured to operate each of the plurality of ultrasonic transducers as one of the transmitter of the plurality of ultrasonic bursts and the receiver of plurality of the ultrasonic echoes opposite the operation of an adjacent one of the plurality of ultrasonic transducers as one of the transmitter of the plurality of ultrasonic bursts and the receiver of plurality of the ultrasonic echoes (Paragraph [0077]: “Also, the pattern of waves received by transducer 6 will differ from the pattern received by transducer 10 in view of its different mounting location.” Additionally, the different mounting locations of the transducers would conceivably, by one of ordinary skill in the art, include mounting adjacent transducers in a manner where one may be a transmitter and one may be a receiver, as this is merely a matter of obvious design choice in view of there only being a finite number of mounting locations to try for each of the transducers.).
As to Claim 5, Fuchs as modified by Breed renders obvious the system as set forth in claim 1, and Fuchs further discloses wherein the plurality of operational signals includes a vehicle state change signal (Paragraphs [0054] and  [0057] and Fig. 1: control unit 11, radio key 13, fine evaluation 9 etc.; radio key 13 triggering the waking of control unit 11 requires a vehicle state change signal.) and the electronic control unit (Paragraph [0041] and Fig. 1: sensor controller 4; the sensor controller is the ECU.), and Breed, in the same field of endeavor, further teaches
…is configured to determine a baseline setting for the at least one ultrasonic transducer based on a distance to a ground surface (Paragraph [0165]: “Data from the weight sensor, seat track position sensor and seat reclining angle sensor is also frequently normalized based typically on fixed normalization parameters. When other sensors are used for other types of monitoring, similar techniques are used.”; it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to do this normalization of the transducers upon a wake up “initialization” after being told to detect the user-gesture, since it’s old and well known to normalize sensors upon their initial activation (i.e. “initialization”); normalization of the sensors would help in establishing the baseline setting.) in response to receiving the vehicle state change signal (Paragraph [0167]: “In addition, information can be transmitted between the transducers using coded signals in an ultrasonic network through the vehicular compartment airspace….Obviously, many other possibilities exist for automobile and other vehicle monitoring situations.” The vehicle monitoring situation would include the vehicle state change signal and would replace the fine evaluation used to change a vehicle state change signal. The motivation for changing from a sensor to an ultrasonic transducer is provided in the modification for Breed as discussed in Claim 1.).
As to Claim 6, Fuchs as modified by Breed renders obvious the system as set forth in claim 4. Breed further teaches wherein the at least one ultrasonic transducer includes a plurality of ultrasonic transducers and the determination for the baseline setting is completed for each of the plurality of ultrasonic transducers (Paragraph [0165]: “Data from the weight sensor, seat track position sensor and seat reclining angle sensor is also frequently normalized based typically on fixed normalization parameters. When other sensors are used for other types of monitoring, similar techniques are used.”; The limitation is similar to a limitation in Claim 5, so applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claim  5 above, which will not be repeated for the sake of brevity ) as a function of the terrain below the vehicle (Paragraph [0187]: “Additional transducers can be mounted in similar places for monitoring both rear seat positions, another can be used for monitoring the trunk or any other interior volumes.”; Since the ultrasonic transducers as taught in Breed would replace the sensors disclosed in Fuchs, they would then be used for a similar purpose for the exterior of the vehicle instead of for the interior of the vehicle, and thus it would have been obvious to a PHOSITA before the effective filing date to have the initialization of these transducers be based on the terrain below the vehicle place to improve in data detection in rough and uneven surfaces, such as the case when the vehicle is positioned above a curb and/or an obstacle that could impact the accuracy of the sensors.).
As to Claim 7, Fuchs as modified by Breed renders obvious the system as set forth in claim 1, and
Fuchs further discloses wherein the electronic control unit (Paragraphs [0041] and  [0072] and Fig. 1: sensor elements 2 and 3, sensor controller 4) is further configured to: receive at least one inhibit signals of the plurality of operational signals (Paragraphs [0071]-[0072]: “Experiments have now shown that a user movement which is intended to be detected as an operator control event always has the quality of the signal profiles shown in FIG. 3. Naturally, any operator control and particularly operator control by different users manifests discrepancies in this case which must not result in an operator control event that is taking place not being recognized… As the basis for the pattern recognition, a series of features are allocated to the profile--typical of the operator control event that is to be detected--of the sensor measured values 5a, 6a from at least one sensor element 2, 3.” An inhibition signal is implied to be detected as a result of an operator control by different users resulting in discrepancies which may prevent the sensor from exercising it’s normal function using the sensor elements 2 and 3); and
determine an inhibition status based on the at least one inhibit signals received (Paragraph [0071]: It would be obvious to determine an inhibition status based on those signals.).
As to Claim 8, Fuchs as modified by Breed renders obvious 
The system as set forth in claim 1, and the combination of Fuchs in view of Breed further renders obvious
further including an indicator attached to the vehicle body for informing the user of an appropriate location to make the activation gesture for initiating opening of the closure member of the vehicle wherein the least one ultrasonic transducer attached to the vehicle body is oriented for selectively outputting the plurality of ultrasonic bursts towards the appropriate location (the indicator may be interpreted in fact to be the hatch itself, since the user will know, particularly over time, that the sensors/transducers used for opening the hatch are positioned at the hatch or at least nearby and are positioned specifically to be oriented towards an appropriate detection location; additionally, see Paragraph [0020]: “…the operator control event to be detected is a foot movement by the user…particularly different user gestures or the like, are conceivable in this case.”)
As to Claim 9, Fuchs as modified by Breed renders obvious the system as set forth in claim 8., and Breed further renders obvious wherein the indicator (for example, the hatch itself as per the discussion pertaining to Claim 8) includes a housing defining a chamber and the at least one ultrasonic transducer is disposed in the chamber of the housing (Paragraph [0567]: “In the embodiment shown in FIG. 8A, transmitter/receiver assemblies 49, 50, 51 and 54 emit infrared waves that reflect off of the head and chest of the driver and return thereto. Periodically, the device, as commanded by control circuitry 20, transmits a pulse of infrared waves and the reflected signal is detected by the same (i.e. the LEDs and imager are in the same housing) or a different device”, Fig. 8A-transmitter/receiver assemblies 49, 50, 51 and 54; It would be obvious for an assembly to contain a housing.), wherein the indicator is oriented substantially horizontally to the ground (Paragraph [0567]: It would be obvious to orient the indicator to be horizontally pointing to the ground so that the transducers operate and normalize as expected.) and the at least one ultrasonic transducer is oriented to output the plurality of ultrasonic bursts substantially vertically towards the ground (Paragraph [0103]: “wave or other energy-receiving transducers are arranged in the vehicle at appropriate locations” It would be obvious to modify the appropriate location as pointing toward the ground as that would be the obvious direction that they would go assuming they are used in place of the proximity sensors of Fuchs.).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator made obvious by the combination of Fuchs and Breed so that the indicator includes a housing defining a chamber and the at least one ultrasonic transducer is disposed in the chamber of the housing wherein the indicator is oriented substantially horizontally to the ground and the at least one ultrasonic transducer is oriented to output the plurality of ultrasonic bursts substantially vertically towards the ground, as is obvious in view of the combination of Fuchs with Breed. Including a housing outputting signals vertically to the ground would help in identification of the area for the user to make their gestures, and for protecting the transducers from the outdoor elements that could damage them, and for the normalization process done prior to detecting reflected signals meant for gesture detection.
As to Claim 10, Fuchs as modified by Breed renders obvious
The system as set forth in claim 2, and Fuchs further discloses wherein the at least one ultrasonic transducer is oriented to output the plurality of ultrasonic bursts substantially beneath the rear bumper (Paragraph [0032]: “…proximity sensors, which are arranged in or on a rear fairing portion, particularly the rear bumper, of a motor vehicle…”; it would have been obvious to place the sensor beneath the rear bumper; also see modification using the ultrasonic transducer as taught Breed as discussed in the rejection of independent Claim 1).
As to Claim 12, Fuchs as modified by Breed renders obvious (as per the already discussed modifications described per independent claim 1, which are not being repeated for the sake of brevity)
…
detecting a change in the state of the vehicle with one of a plurality of vehicle controllers (Paragraphs [0054] and  [0057] and Fig. 1: control unit 11, radio key 13, fine evaluation 9 etc.; radio key 13 triggering the waking of control unit 11 requires a vehicle state change signal.) of the vehicle to output a vehicle state change signal of a plurality of operational signals (at least some of the operation signals being signals involved in the authentication dialog per Paragraph [0057]: “The above waking of the control unit 11 initiates an, in particular radio-based, authentication dialog with a radio key 13 belonging to the user, with, in this case and preferably following a successful authentication dialog, a hatch 14, in this case the rear hatch 14 of the motor vehicle, being opened by a motor.” This implies that the control unit 11 receives operational signals from the radio key 13 in order to know when to wake up, and further, that the motor inherently receives operational signals from the control unit 11 in order to know when to open hatch 14.); 
…
detecting an activation gesture made by a user with the at least one ultrasonic transducer (Paragraph [0032]: “operator control event is defined as a foot movement by the user”, wherein the detection is done with the transducers versus the proximity sensors following the modification using Breed); and
transmitting an activation signal to the plurality of vehicle controllers to move the closure member in response to detecting the activation gesture (Paragraph [0057]: “It is conceivable for the opening of the rear hatch 14 by motor to have to be preceded by the detection of a further operator control event by the sensor arrangement 1”, Paragraph [0068] “the operator control event is a foot movement by the user, as already mentioned, with the sensor arrangement 1 having at least two, in this case precisely two, sensor elements 2, 3 in the form of proximity sensors which, as shown in FIG. 1, are arranged in or on a rear fairing part 18, in this case and preferably the rear bumper 18, of the motor vehicle”).
Fuchs does not make obvious detecting a change in the state of the vehicle with one of a plurality of vehicle controllers of the vehicle to output a vehicle state change signal of a plurality of operational signals and determining a baseline setting for at least one ultrasonic transducer based on a distance to a ground surface in response to receiving the vehicle state change signal.
However, Breed, in the same field of endeavor, teaches
A method of operating an ultrasonic object detection system for user- activation of a power closure member system to move a vehicle closure member of a vehicle comprising the steps of:
determining a baseline setting for at least one ultrasonic transducer (Paragraph [0165]: “Data from the weight sensor, seat track position sensor and seat reclining angle sensor is also frequently normalized based typically on fixed normalization parameters. When other sensors are used for other types of monitoring, similar techniques are used.”; it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to do this normalization of the transducers upon a wake up “initialization” after being told to detect the user-gesture, since it’s old and well known to normalize sensors upon their initial activation (i.e. “initialization”); normalization of the sensors would help in establishing the baseline setting.) based on a distance to a ground surface in response to receiving the vehicle state change signal (Paragraph [0165]: “…position and velocity of the driver be determined and used in conjunction with an airbag system,”); 
…
It should be further noted that the limitation “determining a baseline setting for at least one ultrasonic transducer based on a distance to a ground surface in response to receiving the vehicle state change signal” is already discussed in Claim 5 (“determine a baseline setting for the at least one ultrasonic transducer”), so Applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claims 5 and 6 above, which will not be repeated for the sake of brevity. 
As to Claim 13, Fuchs as modified by Breed renders obvious
The method of Claim 12, and Fuchs further discloses further including the step of detecting a key fob associated with the vehicle within a predetermined distance of the vehicle using one of a plurality of vehicle controllers of the vehicle to output a valid key fob signal of a plurality of operational signals (Paragraph [0057]: “control unit 11...radio key 13…in order to ensure that the user is outside the range of movement of the rear hatch 14 while the rear hatch 14 is being adjusted by motor…” The range of movement includes a predetermined distance).
As to Claim 14, Fuchs as modified by Breed renders obvious the method as set forth in claim 12 and Fuchs further discloses
… further including the steps of: receiving at least one inhibit signal of the plurality of operational signals (Paragraph [0071]: “Experiments have now shown that a user movement which is intended to be detected as an operator control event always has the quality of the signal profiles shown in FIG. 3. Naturally, any operator control and particularly operator control by different users manifests discrepancies in this case which must not result in an operator control event that is taking place not being recognized.” An inhibition signal is implied to be detected as a result of an operator control by different users resulting in discrepancies which may prevent the sensor from exercising it’s normal function.); and 
determining an inhibition status based on the at least one inhibit signals received (Paragraph [0071]: It would be obvious to determine an inhibition status based on those signals.).
As to Claim 15, Fuchs as modified by Breed renders obvious the method as set forth in claim 12. Breed further teaches wherein the step of determining a baseline setting for at least one ultrasonic transducer based on a distance to a ground surface in response to receiving the vehicle state change signal includes the steps of: 
searching for the baseline setting for the at least one ultrasonic transducer (Paragraph [0165]: “Data from the weight sensor, seat track position sensor and seat reclining angle sensor is also frequently normalized based typically on fixed normalization parameters. When other sensors are used for other types of monitoring, similar techniques are used.”); 
establishing the baseline setting for the at least one ultrasonic transducer once the baseline setting is available(Paragraph [0165]: A baseline setting can be established once normalization is established.); and 
returning to the step of searching for the baseline setting for the at least one ultrasonic transducer (Paragraph [0165]: It would be obvious to continue searching the baseline setting.) in response to receiving the vehicle state change signal (Paragraph [0167]: “In addition, information can be transmitted between the transducers using coded signals in an ultrasonic network through the vehicular compartment airspace….Obviously, many other possibilities exist for automobile and other vehicle monitoring situations.”)
It should be noted that the limitations “searching for the baseline setting for the at least one ultrasonic transducer”, “establishing the baseline setting for the at least one ultrasonic transducer once the baseline setting is available”, and “returning to the step of searching for the baseline setting for the at least one ultrasonic transducer in response to receiving the vehicle state change signal” elaborate on the limitations already discussed in Claims 5 and 6 (“determination for the baseline setting”), so applicant should see the explanation already given for the motivation to modify the disclosure of Fuchs with the teachings of Breed per the rejections of claims 5 and 6 above, which will not be repeated for the sake of brevity.
As to Claim 16, Fuchs as modified by Breed renders obvious the method as set forth in claim 12. Fuchs further discloses establishing detection of activation gesture (Paragraph [0032]: “operator control event is defined as a foot movement by the user”; based on the modification to convert the proximity sensors to ultrasonic transducers using Breed as a teaching reference, as described in Claim 1 above). Breed further teaches wherein the step of detecting an activation gesture made by the user with the at least one ultrasonic transducer includes the steps of: 
operating the at least one ultrasonic transducer as a transmitter of a plurality of ultrasonic bursts and a receiver of a plurality of ultrasonic echoes to determine a measured distance value (Paragraph [0140]: “burst of ultrasonic waves at about 50 kilohertz is emitted by the transmitter/receiver and then the echo, or reflected signal, is detected by the same or different device”. An associated electronic circuit measures the time between the transmission and the reception of the ultrasonic waves and determines the distance from the transmitter/receiver to the driver 30 based on the velocity of sound.”);
comparing the measured distance value to the baseline setting for the at least one ultrasonic transducer (Paragraphs [0140]: “An associated electronic circuit measures the time between the transmission and the reception of the ultrasonic waves and determines the distance from the transmitter/receiver to the driver 30 based on the velocity of sound.”, [0165]: “Data from the weight sensor, seat track position sensor and seat reclining angle sensor is also frequently normalized based typically on fixed normalization parameters. When other sensors are used for other types of monitoring, similar techniques are used.” The distance sensor would be normalized and the measured distance value would be compared to the normalized distance value or baseline distance value.); 
establish detection of the activation gesture in response to the measured distance value being less than the baseline setting (Paragraphs [0140] and [0165]: A PHOSITA would know it is possible to establish the detection for the activation gesture from the measured distance value and the baseline setting.); and 
returning to the step of operating the at least one ultrasonic transducer in response to the measured distance value being equal to the baseline setting (Paragraphs [0140] and [0165]. A PHOSITA would know it is possible to restart the operation of operating the ultrasonic transducer if the distance value is equal to baseline setting for the purpose of continuing to monitor for an appropriate activation gesture.).
It should be further noted that the limitations “operating the at least one ultrasonic transducer as a transmitter of a plurality of ultrasonic bursts and a receiver of a plurality of ultrasonic echoes to determine a measured distance value”, “comparing the measured distance value to the baseline setting for the at least one ultrasonic transducer”, “establishing detection of the activation gesture in response to the measured distance value being less than the baseline setting”, and “returning to the step of operating the at least one ultrasonic transducer in response to the measured distance value being equal to the baseline setting” elaborate on a limitation already discussed in Claim 12 (“determining a baseline setting for at least one ultrasonic transducer”), so Applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claims 12 above, which will not be repeated for the sake of brevity. 
As to Claim 17, Fuchs as modified by Breed renders obvious the method as set forth in claim 12 and Fuchs further discloses detecting an activation gesture (Paragraph [0032]: “operator control event is defined as a foot movement by the user”; based on the modification to convert the proximity sensors to ultrasonic transducers using Breed as a teaching reference, as described in Claim 1 above). Breed further renders obvious
…wherein the at least one ultrasonic transducer includes a plurality of ultrasonic transducers (Fig. 7: transducers 6, 8, and 10) and wherein the step of detecting an activation gesture made by the user with the at least one ultrasonic transducer includes the steps of: 
sequentially operating the plurality of ultrasonic transducers as a transmitter of a plurality of ultrasonic bursts and a receiver of a plurality of ultrasonic echoes to determine a plurality of measured distance values (Paragraphs [0140]: “An associated electronic circuit measures the time between the transmission and the reception of the ultrasonic waves and determines the distance from the transmitter/receiver to the driver 30 based on the velocity of sound.”); 
sampling the plurality of measured distance values (Paragraph [0140]: “An associated electronic circuit measures the time between the transmission and the reception of the ultrasonic waves and determines the distance from the transmitter/receiver to the driver 30 based on the velocity of sound.” and Paragraph [0176]: “Considerable work is ongoing to improve the resolution of the ultrasonic transducers. To take advantage of higher resolution transducers, data points should be obtained that are closer together in time. This means that after the envelope has been extracted from the returned signal, the sampling rate should be increased from approximately 1000 samples per second to perhaps 2000 samples per second or even higher. By doubling or tripling the amount of data required to be analyzed, the system which is mounted on the vehicle will require greater computational power.”; it would be obvious since data Points from the sample would help in finding the measured distance values as the number of measured distance values would depend on the number of sampling values.); 
comparing the samples of the plurality of measured distance values (Paragraph [0140]: “An associated electronic circuit measures the time between the transmission and the reception of the ultrasonic waves and determines the distance from the transmitter/receiver to the driver 30 based on the velocity of sound.” and Paragraph [0176]: “Considerable work is ongoing to improve the resolution of the ultrasonic transducers. To take advantage of higher resolution transducers, data points should be obtained that are closer together in time. This means that after the envelope has been extracted from the returned signal, the sampling rate should be increased from approximately 1000 samples per second to perhaps 2000 samples per second or even higher. By doubling or tripling the amount of data required to be analyzed, the system which is mounted on the vehicle will require greater computational power.”; it would be obvious since data Points from the sample would help in finding the measured distance values as the number of measured distance values would depend on the number of sampling values.) to the baseline setting for each of the plurality of ultrasonic transducers (Paragraph [0165]: “Data from the weight sensor, seat track position sensor and seat reclining angle sensor is also frequently normalized based typically on fixed normalization parameters. When other sensors are used for other types of monitoring, similar techniques are used.” The distance sensor would be normalized and the samples of the distance values would be compared to the normalized distance value or baseline distance value.); 
establishing readiness of the samples in response to the measured distance value being less than the baseline setting (Paragraph [0176]: It is obvious to establish readiness of samples; i.e. that the normalization has already occurred and/or that the samples provide sufficient evidence that the data indicates that the gesture is being done by the user rather than a curb or other obstacle.); and 
returning to the step of sequentially operating the plurality of ultrasonic transducers (Paragraphs [0148]: “The transmitters of the ultrasonic or electromagnetic sensor systems 6, 8, 9 and 10 transmit respective ultrasonic or electromagnetic waves toward the seat 4 and transmit pulses (see FIG. 10(c)) in sequence at times t1, t2, t3 and t4 (t4>t3>t2>t1) or simultaneously (t1=t2=t3=t4).”) in response to the samples not being ready (Paragraph [0176]: “To take advantage of higher resolution transducers, data points should be obtained that are closer together in time. This means that after the envelope has been extracted from the returned signal, the sampling rate should be increased from approximately 1000 samples per second to perhaps 2000 samples per second or even higher”. It is obvious to restart the operation of transducers if the samples are not at a certain threshold.).
It should be further noted that the limitations “sequentially operating the plurality of ultrasonic transducers as a transmitter of a plurality of ultrasonic bursts and a receiver of a plurality of ultrasonic echoes to determine a plurality of measured distance values”, “sampling the plurality of measured distance values”, “comparing the samples of the plurality of measured distance values”, “establishing readiness of the samples in response to the measured distance value being less than the baseline setting”, and “returning to the step of sequentially operating the plurality of ultrasonic transducers in response to the samples not being ready”,  elaborate on a limitation discussed in Claim 16 (“operating the at least one ultrasonic transducer as a transmitter of a plurality of ultrasonic bursts and a receiver of a plurality of ultrasonic echoes to determine a measured distance value”), so Applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claim 16 above, which will not be repeated for the sake of brevity. 
As to Claim 18, Fuchs as modified by Breed renders obvious the method as set forth in claim 17. Breed further teaches 
… wherein the step of sequentially operating the plurality of ultrasonic transducers as a transmitter of a plurality of ultrasonic bursts and a receiver of a plurality of ultrasonic echoes to determine a plurality of measured distance values includes the step of operating the plurality of ultrasonic transducers as a receiver of a plurality of ultrasonic echoes after the plurality of ultrasonic transducers as a receiver of a plurality of ultrasonic echoes have reached a stable ringing state (Paragraph [0164]: “same advances have substantially reduced the ringing of the transducer after the excitation pulse has been caused to die out to where targets as close as about 2 inches from the transducer can be sensed.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the proximity sensors of Fuchs to specifically be ultrasonic transducers wherein one or more are acting as receiver of a plurality of ultrasonic echoes having reached a stable ringing state, as taught by Breed, in order to make sure the signal has stabilized to the point where it can pick-up, or detect the reflected signal.
As to Claim 19, Fuchs as modified by Breed renders obvious the method as set forth in claim 15. Breed further teaches wherein the step of searching for the baseline setting for the at least one ultrasonic transducer includes sequentially operating the plurality of ultrasonic transducers as a transmitter of a plurality of ultrasonic bursts and a receiver of a plurality of ultrasonic echoes to determine a plurality of measured distance values (Paragraph [0140]: “burst of ultrasonic waves at about 50 kilohertz is emitted by the transmitter/receiver and then the echo, or reflected signal, is detected by the same or different device. An associated electronic circuit measures the time between the transmission and the reception of the ultrasonic waves and determines the distance from the transmitter/receiver to the driver 30 based on the velocity of sound.”).
It should be further noted that the limitation “searching for the baseline setting for the at least one ultrasonic transducer”, is already discussed in Claim 15 (“searching for the baseline setting for the at least one ultrasonic transducer”), so Applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claim 15 above, which will not be repeated for the sake of brevity. 
As to Claim 20, Fuchs as modified by Breed renders obvious (as per the already discussed modifications described per independent claim 1, which are not being repeated for the sake of brevity)
An ultrasonic object detection system for a motor vehicle (Paragraph [0002]: electrical system is an object detection system, which would become an ultrasonic object detection system following the modification using Breed as explained in the obviousness discussion below) including a vehicle body (Fig. 1: rear bumper 18) and a closure member attached to the vehicle (Paragraph [0028]: “rear hatch”), the system comprising:
…including at least two ultrasonic driver electrically coupled to the at least two ultrasonic transducers (Abstract: The Controller would inherently include a driver, which based on the Breed modification, would make them ultrasonic drivers.) and in communication with at least one vehicle controller (Paragraph [0027]: “vehicle electrical system has a control unit, particularly in the form of a keyless entry control unit”) and configured to:
…
detect an activation gesture made by a user with the at least two ultrasonic transducers (Paragraph [0032]: “operator control event is defined as a foot movement by the user”; based on the modification to convert the proximity sensors to ultrasonic transducers using Breed as a teaching reference, as discussed in Claim 1 above), and
transmit an activation signal to the at least one vehicle controller in response to detecting the activation gesture made by the user for operating the closure member (Paragraph [0057]: “It is conceivable for the opening of the rear hatch 14 by motor to have to be preceded by the detection of a further operator control event by the sensor arrangement 1”, Paragraph [0068] “the operator control event is a foot movement by the user, as already mentioned, with the sensor arrangement 1 having at least two, in this case precisely two, sensor elements 2, 3 in the form of proximity sensors which, as shown in FIG. 1, are arranged in or on a rear fairing part 18, in this case and preferably the rear bumper 18, of the motor vehicle”).
Fuchs does not render obvious a housing attachable to the vehicle, at least two ultrasonic transducers disposed within the housing for selectively outputting a plurality of ultrasonic bursts towards a ground surface about a perimeter of the vehicle and receiving a plurality of the ultrasonic echoes, an electronic control unit disposed within the housing, and including at least two ultrasonic drivers electrically coupled to the at least two ultrasonic transducers and in communication with at least one vehicle controller. 
Breed, in the same field of endeavor, teaches 
…
a housing attachable to the vehicle (Paragraph [0567]: “i.e. the LEDs and imager are in the same housing…”); 
at least two ultrasonic transducers disposed within the housing for selectively outputting a plurality of ultrasonic bursts towards a ground surface about a perimeter of the vehicle and receiving a plurality of the ultrasonic echoes (Paragraph [0075] and Fig. 7: transducers 6, 8, and 10; also see previous explanations above); and 
an electronic control unit disposed within the housing (Fig. 3: processor-20, transducers 6,8, and 10) and …
sequentially operate each of the at least two ultrasonic transducers as a transmitter of the plurality of ultrasonic bursts and a receiver of the plurality of ultrasonic echoes (Paragraph [0077]: “processor 20, which is coupled to the transducers 6, 8, 10”. Paragraph [0101]: “computer memory which is part of each monitoring system processor 20.”); and …
It should be further noted that the limitations “a housing attachable to the vehicle”, “at least two ultrasonic transducers disposed within the housing for selectively outputting a plurality of ultrasonic bursts towards a ground surface about a perimeter of the vehicle and receiving a plurality of the ultrasonic echoes”, and “an electronic control unit disposed within the housing” elaborate on a limitation already discussed in Claim 9 (“indicator includes a housing defining a chamber and the at least one ultrasonic transducer is disposed in the chamber of the housing”), so Applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claim 9 above, which will not be repeated for the sake of brevity. The limitation “sequentially operate each of the at least two ultrasonic transducers as a transmitter of the plurality of ultrasonic bursts and a receiver of the plurality of ultrasonic echoes” is similar to a limitation discussed in Claim 3 (“…electronic control unit is further configured to sequentially operate each of the plurality of ultrasonic transducers as a transmitter of the plurality of ultrasonic bursts and a receiver of the plurality of ultrasonic echoes…”), so Applicant should see the explanation already given for the motivation to modify the teaching of Fuchs with the teachings of Breed per the rejection of claim 3 above, which will not be repeated for the sake of brevity.
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Fuchs in view of Breed as applied to Claim 1 above and further in view of Helvick et. al. (US 9699722 B2), herein Helvick. 
As to Claim 11, Fuchs as modified by Breed renders obvious the system as set forth in claim 1, and Fuchs further discloses wherein the vehicle state change signal is representative of a vehicle state change selected from the group consisting of: a change in vehicle state from a drive state to a parked state (Paragraphs [0054]: “electrical system can be woken from a power-saving standby mode into an operating mode. In this case and preferably, the vehicle electrical system has a control unit 11, particularly in the form of a keyless entry control unit, wherein successful verification in the fine evaluation 9 is followed by at least part of the remainder of the vehicle electrical system, in this case at any rate the control unit 11 and the bus system 12 shown in FIG. 1, being woken into the operating mode 10.”; The standby mode would be a parked state while the drive state is the operating mode and it would be obvious to change from the operating mode to the power-saving standby mode with fine evaluation 9.), a change in vehicle state from a moving state to a stopped state, or a change in vehicle state from a moving state above a threshold speed to below a vehicle threshold speed; 
…
However, neither Fuchs nor Breed disclose/teach an expiry of a sleep timer. 
However, Helvick, in the same field of endeavor, teaches
…
an expiry of a sleep timer (Claim 1: “enter a sleep state for a sleep period; and transition to an active state upon expiration of the sleep period.”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have further modified the vehicle state change signal as disclosed by Fuchs (as modified by the ultrasonic transducer as taught by Breed) with the use of an sleep timer tracking an expiration time as taught by Helvick. Although the sleep timer in Helvick was created for use in wireless communication devices, it obviously would be useful for the same reasons in the controller/-s of Fuchs in order to help improve power efficiency (Col. 1, Lines 38-39: “unnecessary consumption of power”).
Conclusion
	The Examiner has cited particular paragraphs or columns and line numbers in the references
applied to the claims above for the convenience of the Applicant. Although the specified citations are
representative of the teachings of the art and are applied to specific limitations within the individual
claim, other passages and figures may apply as well. It is respectfully requested of the Applicant in
preparing responses, to fully consider the references in their entirety as potentially teaching all or part
of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by
the Examiner. See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its
entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore
& Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S.
851 (1984). See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. McMahon et. al. (US 20180170309 A1), herein McMahon, is considered relevant to the disclosure since this prior art is similar to the current application both in terms of Assignee (Magna Closures Inc.) and in terms of the inventive concept which is about a non-contact power closure system involving an activation gesture for opening a closure member. The difference is that McMahon is broader in that other sensors besides ultrasonic transducers can be used. Prior Art from McMahon was used in formulating the rejection above (Ex.: Fuchs). Talty et. al. (US 20120158244 A1), herein Talty, is considered relevant to the disclosure because Paragraph [0023] discloses that a key fob transmits a command signal to performs operations like lock/unlock vehicle doors or opening hatchbacks or when the vehicle owner is within a certain distance of approaching the vehicle. It has significant relevance to Claim 13 which involves the step of detecting a key fob associated with the vehicle within a predetermined distance of the vehicle. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663